DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “angular extent” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-8, 10-12, 15, 22, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (EP 1 362 524, cited in IDS).
Regarding claim 1, Gueret teaches an applicator of cosmetic product to keratinous materials, particularly to keratinous fibres, notably to the eyelashes, the eyebrows and/or the capillary fibres, comprising at least: a core (41, Fig 14) that extends along a longitudinal axis, a cosmetic product application element (40), comprising at least one block of foam (42 or 43) attached to the core, the foam being an open-cell polymer foam (Machine translation (MT) P2, Ln 16-17; P3, Ln 40-41) which on its outer surface has free strands (7) formed by all or part of the edge corners of cells that have been cut through by machining of the foam (MT P3, Ln 4-5; therefore machining).  
Gueret further teaches in claim 3 in which the foam is selected from cross-linked polymer foams (MT P2, Ln 16-17); 
in claim 4 in which the foam is selected from cross-linked thermoplastic polymer foams,  cross-linked polyester, cross-linked polyether or cross-linked polyethylene (MT P2, Ln 16-17);  
in claim 7 in which the block of foam at least partially surrounds the core in cross section (as shown in Fig 14);  
in claim 8 in which the block of foam completely surrounds the core in cross section (as shown in Fig 14);  
in claim 10 in which the foam is machined by a punch, by a laser, by milling (MT P5, Lon 29-32) and/or by waterjet;  
in claim 11 in which the core is selected from a core having two arms, twisted together, a rod (41, MT P5, Ln 26-28) made from a metallic material, a polymer-based core, and a combination of these;  
in claim 12 (interpreted as product-by-process claim) in which the foam is attached to the core (MT P2, Ln 29-31) by welding, by bonding and/or by mechanical fastening (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985.) See MPEP 2113) and/or the core comprising at least one retaining relief at least partially penetrating the foam and/or the core is provided with fibres at least partially passing through the foam;  
in claim 15 in which the application element comprises, along the longitudinal axis of the core, at least one zone (43) with the block of foam and at least one zone (42) provided with projecting elements (7) or the application element is only formed by the said at least one block of foam;  
in claim 22 a container containing the cosmetic product to be applied (MT P2, Ln 24-28); and   
in claim 25 a method for manufacturing an applicator, comprising the following steps: machining the exterior surface of the foam, attaching the core to the foam, the step of machining the foam taking place after or before the step of attaching the core to the foam (MT P3, Ln 27-37; therefore machining before attaching the core). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret.
Regarding claim 2, Gueret is totally silent regarding the length of the free strands is comprised between approximately 0.1 mm and 4 mm.  Instead, Gueret depicts the free strands in Fig 5.  The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  MPEP 2144.04 (IV)(A) (discussing Gardner v. Tec Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gueret's device to have any suitable dimensions, including those claimed.  Applicant appears to have placed no criticality on any particular free strands lengths (per Specification, the preferred length of the free strands is between 0.5 – 2 mm and no reasoning explained for these ranges) and it appears that Gueret' s device would work equally well if made within the claimed range of free strand length.  
Claims 5, 6, 9, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret, in view of Panda (US 6,312,180).
Regarding claim 5, Gueret is totally silent regarding whether the foam has a number of cells per unit length, a common measure to characterize a piece of foam.  Attention is directed to Panda that teaches wherein the foam has a number of cells per unit length (Col 2, Ln 53-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add certain characteristics of the foam such as cells per unit length (i.e., pores size), in view of Panda's teaching.  The purpose of the foam used in this instance dictates how open or how closed the foam should be.
Gueret in view of Panda is silent regarding the foam has a number of cells per unit length comprised between 10 and 80 PPI.  Instead, Panda discloses the cells per unit length between 20 and 130 PPI (Col 2, Ln 54-56).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the PPI of Panda from between 20 and 130 to between 10 and 80 PPI as applicant appears to have placed no criticality on the claimed range (page 4 of specification does not explain why 10-80 PPI is critical) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 6, Gueret is totally silent regarding whether the foam has a density, a common measure to characterize a piece of foam.  Attention is directed to Panda that teaches wherein the foam has a density (Col 2, Ln 58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add certain characteristics of the foam such as density, in view of Panda's teaching.  The purpose of the foam used in this instance dictates how dense the foam should be.
Gueret in view of Panda is silent regarding the foam has a density of between 15 kg/m3 and 60 kg/m3.  Instead, Panda discloses the density between 25.6 and 240.3 kg/m3 (Col 2, Ln 58-59).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the density of Panda from between 25.6 and 240.3 to between 15 and 60 kg/m3 as applicant appears to have placed no criticality on the claimed range (page 4 of specification does not explain why such range is advantageous) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I). 
	Regarding claim 9, Gueret is silent regarding the block of foam partially surrounds the core over an angular extent.  Attention is directed to Panda that teaches wherein the block of foam (22, Fig 2) partially surrounds the core over an angular extent (as shown in Fig 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an angular extent to the block of foam, in view of Panda's teaching.  Angular extent on applicators can improve precision of the applicator when applying liquid onto a surface.
	Gueret in view of Panda is silent regarding the angular extent, measured about the longitudinal axis of the core, comprised between 90 and 240 degrees.  Instead, Panda teaches the angle between 115 and 150 degrees from the “core longitudinal axis” (Col 3, Ln 19-20).   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Smith by making the angle of the angular extent between 90 and 240 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II).  
Regarding claims 23 & 24, Gueret teaches substantially all features of the claimed invention except for the applicator comprises a stem, the core being attached to the stem, the stem of the applicator being secured to a cap that closes the container; and the container comprises a wiping member. 
Attention is directed to Panda that teaches the applicator comprises a stem (14 of Fig 1 or 20 of Fig 2-4), the core (26 & 28, Fig 4) being attached to the stem, the stem of the applicator being secured to a cap (12, Fig 1) that closes the container, and the container comprises a wiping member (18) for wiping at least the application element as the applicator is withdrawn from the container (Col 3, Ln 25-36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a stem to which the core is attached, a cap to which the stem is secured so a container can be closed, and further adding a wiping member at the entrance of the container, in view of Panda's teaching.  Attaching a core to a stem and then attaching the stem and core to a cap so a container can be closed is a common practice of dispensing and storing cosmetic products.  Placing a wiping member at the container so excess product can be retained inside the container is also a common practice of dispensing and storing cosmetic products.  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret, in view of Schrepf (US 2001/0046406).
Regarding claim 30, Gueret is totally silent regarding the step of securing the core to the foam involves bonding, welding and/or mechanical fastening.  Attention is directed to Schrepf that teaches the step of mechanical fastening as method of securing the core to the foam (¶ [19]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use mechanical fastening as a method of securing the core to the foam, in view of Schrepf's teaching.  Mechanical fastening is a proven method of securing parts together.  

Allowable Subject Matter
Claims 17, 19-20, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0352308 to Schreiber and US 6,026,825 to de Laforcade are directed to the state of the art as teachings of cosmetic applicators made of foam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754